


Exhibit 10.x

 

HUDSON UNITED BANCORP
RESTRICTED STOCK PLAN

(As Amended Through March 17, 2004)

 

SECTION 1 - Purpose

 

The Hudson United Bancorp Restricted Stock Plan (the “Plan”) is designed to
attract and retain the services of selected key employees of Hudson United
Bancorp (the “Corporation”) and its Subsidiaries who are in a position to make a
material contribution to the achievement of the goals of the Corporation or one
or more of its Subsidiaries.  It is also intended to enhance management’s
identification with the shareholders of the Corporation and to encourage the
continued employment of certain key employees with the Corporation and its
Subsidiaries.  Under the Plan, Awards shall be made to Eligible Employees in the
form of Restricted Stock.  The Plan, having been approved by the Board of
Directors, shall become effective on February 7, 1989 subject to approval by the
shareholders of the Corporation.

 

SECTION 2 - Definitions

 

Capitalized terms not specifically defined elsewhere shall have the following
meanings:

 

“Award” means an award of Restricted Stock to a Participant pursuant to the
Plan.

 

“Affiliate” means the Corporation, a Subsidiary, or any employee benefit plan
established or maintained by the Corporation or a Subsidiary.

 

“Agreement” means a Restricted Stock Award Agreement which is entered into by
the corporation and a Participant pursuant hereto.

 

“Board of Directors” means the Board of Directors of the Corporation.

 

“Change in Capitalization” means any change in the outstanding Shares of Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares or other similar corporate
change.

 

“Change in Control” means the occurrence of one or more of the following events:
(a) the Corporation acquires actual knowledge that any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Exchange Act) other than an Affiliate
is or becomes the beneficial owner (as defined in Rule 13d-3 of the Exchange
Act) directly or indirectly, of securities of the Corporation representing 10%
or more of the combined voting power of the Corporation’s then outstanding
securities, (b) the first purchase of Common Stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by an Affiliate), (c)
the approval by the Corporation’s stockholders of (i) a merger or consolidation
of the Corporation with or into another corporation (other than a merger or
consolidation in which the Corporation is the surviving corporation and which
does not result in any reclassification or reorganization of the Corporation’s
then outstanding shares of Common Stock or a change in the Corporation’s
directors), (ii) a sale or disposition of all or substantially all of the
Corporation’s assets or (iii) a plan of liquidation or dissolution of the
Corporation, (d) during any period of two consecutive calendar years (which
years may include 1988 or any subsequent year), individuals who at the beginning
of such period constitute the Board of Directors of the Corporation cease for
any reason to constitute at least two-thirds thereof, unless the election or
nomination for the election by the Corporation’s stockholders of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period, or (e) a sale
of (i) common stock of the Bank if after such sale any person (as defined above)
other than an Affiliate owns a majority of the Bank’s common stock or (ii) all
or substantially all of the Bank’s assets (other than in the ordinary course of
business).  Notwithstanding the

 

--------------------------------------------------------------------------------


 

foregoing, no Change in Control shall be deemed to have occurred for purposes of
clause (a) above if a person is or becomes the beneficial owner, directly or
indirectly, or more than 10% but less than 25% of the combined voting power of
the Corporation’s then outstanding securities if the acquisition of all voting
securities in excess of 10% was approved in advance by two-thirds of the
directors then in office.

 

“Committee” means a committee consisting of at least three (3) Disinterested
Persons appointed by the Board of Directors to administer the Plan and to
perform the functions set forth herein.

 

“Common Stock” means the common stock of the Corporation.

 

“Disability” means the condition which results when an individual has become
permanently and totally disabled within the meaning of Section 105(d)(4) of the
Internal Revenue Code of 1986, as amended.

 

“Disinterested Person” means a person (within the meaning of Rule 16b-3 under
the Exchange Act) who at the time he exercises discretion as a member of the
Committee is not and at any time within one (1) year prior thereto has not been
eligible for selection (within the meaning of Rule 16b-3 of the Exchange Act) as
a person to whom Shares may be allocated pursuant to this Plan or any other plan
of the Corporation or any Subsidiary entitling participants therein to acquire
stock of the Corporation or any Subsidiary.

 

“Eligible Employee” means any officer or other key employee of the Corporation
or a Subsidiary designated by the Committee as eligible to receive Awards
subject to the conditions set forth herein.

 

“Escrow Agent” means the escrow agent under the Escrow Agreement, designated by
the Committee.

 

“Escrow Agreement” means an agreement between the Corporation, the Escrow Agent
and a Participant, in the form specified by the Committee, under which Shares
awarded pursuant hereto shall be held by the Escrow Agent until either (a) the
restrictions relating to such Shares expire and the Shares are delivered to the
Participant or (b) the Corporation reacquires the Shares pursuant hereto and the
Shares are delivered to the Corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Participant” means an Eligible Employee who has been selected by the Committee
to receive an Award under the Plan.

 

“Plan year” means the fiscal year of the Corporation commencing on January 1 and
ending on December 31.

 

“Restricted Period” means Common Stock which has been awarded to a Participant
subject to the restrictions referred to in the Plan and the restrictions set
forth in the Agreement.

 

“Retirement” means any normal or early retirement by a Participant pursuant to
the terms of any pension plan or policy of the Corporation or any Subsidiary
which is applicable to such Participant at the time of his or her retirement.

 

“Shares” means shares of Common Stock, whether or not Restricted Stock.

 

“Subsidiary(ies)” means any corporation or other legal entity, domestic or
foreign, more than 50% of the voting power of which is owned or controlled,
directly or indirectly by the Corporation.

 

--------------------------------------------------------------------------------


 

SECTION 3 - Administration

 

3.1  Generally.  The Plan shall be administered by the Committee which shall
hold meetings at such times as may be necessary for the proper administration of
the Plan.  The Committee shall keep minutes of its meetings.  A majority of the
Committee shall constitute a quorum and a majority of the quorum may authorize
any action.  Each member of the Committee shall not be an employee of the
Corporation or any Subsidiary and shall be a Disinterested Person.  No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Awards, and
all members of the Committee shall be fully indemnified by the Corporation with
respect to any such Action, determination or interpretation.

 

3.2  Powers of the Committee.  Subject to the express terms and conditions set
forth herein, the Committee shall have the power from time to time:

 

(a)  to select those Eligible Employees to whom Awards shall be granted under
the Plan and to determine the number of Shares of Restricted Stock to be granted
pursuant to each Award, the terms and conditions of each Award, including the
restrictions relating to such Shares and the purchase price per Share, if any;

 

(b)  to construe and interpret the Plan and the Awards granted thereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, in
the manner and to the extent it shall deem necessary or advisable to make the
Plan fully effective, and all decisions and determinations by the Committee in
the exercise of this power shall be final and binding upon the Corporation, its
Subsidiaries and the Participants;

 

(c)  to determine the duration and purposes for leaves of absence which may be
granted to a Participant without constituting a termination of employment or
service for purposes of the Plan;

 

(d)   to determine, in the event of an employee’s termination of employment,
whether the Restricted Period or any other restrictions upon some or all of the
Restricted Shares will lapse at such time of termination of employment; and

 

(e)  generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Corporation with
respect to the Plan.

 

3.3  No Duty to Make Awards.  The Committee may in any Plan Year refrain from
designating any Participants or may refrain from making any Awards, but such
action shall not be deemed a termination of the Plan.  No Participant or
employee shall have any claim or right to be granted Awards under the Plan.

 

SECTION 4 - Stock Subject to Plan

 

4.1  Maximum Number of Shares.  The maximum number of Shares that may be issued
or transferred pursuant to Awards under the Plan granted after [May 25, 1997]
April 21, 2004 is [250,000] 1,000,000 shares (or the number and kind of shares
of stock or other securities which are substituted for those Shares or to which
those Shares are adjusted pursuant to the Plan upon a Change in Capitalization
after [March 21, 1998] April 21, 2004) and the Corporation shall reserve for the
purposes of the Plan, out of its authorized but unissued Shares or out of Shares
held in the Corporation’s treasury, or partly out of each, such number of Shares
as shall be determined by the Board. The maximum number of Shares that may be
issued or transferred pursuant to Awards made under the Plan prior to May 25,
1997 was 300,000 shares, as adjusted for Changes in Capitalization occurring
after February 7, 1989.  The maximum number of shares that may be issued or
transferred pursuant to Awards made under the Plan prior to April 21, 2004, and
after May 25, 1997, was 250,000 shares, as adjusted for changes in
capitalization occurring after March 31, 1998.

 

--------------------------------------------------------------------------------


 

4.2  Return of Shares.  Whenever any Shares subject to an Award are resold or
returned to the Corporation, or are forfeited for any reason pursuant to the
terms of the Plan, such Shares may again be the subject of Awards hereunder.

 

4.3  Change in Capitalization.  In the event of a Change in Capitalization, the
Committee shall conclusively determine the appropriate adjustments, if any, and
shall make such appropriate adjustments, to the maximum number and class of
shares of stock with respect to which Awards may be granted under the Plan.  If,
by reason of a Change in Capitalization, a Participant shall be entitled to new,
additional or different shares of stock or securities, such new, additional or
different shares shall thereupon be subject to all of the conditions and
restrictions which were applicable to the Shares pursuant to the Award prior to
such Change in Capitalization.

 

SECTION 5 - Restricted Stock

 

5.1  The Committee may grant Awards of Restricted Stock which shall be evidenced
by an Agreement between the Corporation and the Participant.  Each Agreement
shall contain such restrictions, terms and conditions as the Committee may
require and (without limiting the generality of the foregoing) such Agreements
shall require that an appropriate legend be placed on Share certificates.  Such
Agreements shall set forth a Restricted Period of from two (2) to ten (10)
years, as selected by the Committee, for each Share of Restricted Stock granted
pursuant thereto.  Any Share granted to a Participant may have a different
Restricted Period from any other Share.  Awards of Restricted Stock shall also
be subject to the terms and provisions set forth elsewhere in this Section 5.

 

5.2  Rights of Participant

 

(a)  Shares of Restricted Stock granted pursuant to an Award hereunder shall be
issued in the name of the Participant as soon as reasonably practicable after
the Award is granted and the purchase price, if any, is paid by the Participant
provided that the Participant has executed an Agreement evidencing the Award,
and Escrow Agreement, appropriate blank stock powers and any other documents
which the Committee, in its absolute discretion, may require as a condition to
the issuance of such Shares.  If a Participant shall fail to execute the
Agreement evidencing an Award, an Escrow Agreement or appropriate blank stock
powers or shall fail to pay the purchase price, if any, for the Restricted
Stock, the Award shall be null and void.  Shares issued in connection with an
Award shall be deposited together with the stock powers with the Escrow Agent
designated by the Committee.  Except as restricted by the terms of the
Agreement, upon delivery of the Shares to the escrow Agent, the Participant
shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the shares and to receive all dividends or other
distributions paid or made with respect to the shares.

 

(b)  If a Participant receives rights or warrants with respect to any Shares
which were awarded to him as Restricted Stock, such rights or warrants or any
Shares or other securities he acquires by the exercise of such rights or
warrants may be held, exercised, sold or otherwise disposed of by the
Participant free and clear of the restrictions and obligations provided by this
Plan.

 

5.3  Non-transferability.  Until the Restricted Period and any other
restrictions upon the Shares of Restricted Stock awarded to a Participant shall
have lapsed in the manner set forth in Section 5.4, such Shares shall not be
sold, transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated, nor shall they be delivered to the Participant.  The Committee may
also impose such other restrictions and conditions on the Shares as it deems
appropriate.  Notwithstanding anything to the contrary in this Plan, the
Committee may, in its discretion, authorize all or a portion of any Restricted
Stock Awards heretofore granted but not vested or hereafter to be granted to
permit a transfer, with or without value (i.e., a sale) by such Participant to
Family Members, provided that (i) the Agreement pursuant to which such Awards
are granted or an amendment permitting transferability of the Award is approved
by the

 

--------------------------------------------------------------------------------


 

Committee, and expressly provides for transferability in a manner consistent
with this Section, and (ii) subsequent transfers of Restricted Stock Awards are
prohibited except by will or the laws of descent and distribution.  As used
herein, the term “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity, including a family limited partnership or limited
liability company in which these persons (or the Participant) own more than
fifty percent of the voting interests.

 

Following transfer, any such Awards shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer. 
Provisions in the Plan and the Agreement applicable to an Award held by a
Participant including upon termination of such Participant’s employment for any
reason (including death or disability) shall be equally applicable to such
Awards when held by a transferee.  In any permitted transfer for value, the
transferee shall acknowledge in writing to the Company that the shares to be
received upon exercise of the Award will not be registered under the federal
securities laws and may not be resold except pursuant to an applicable
exemption.  The following transactions shall not be considered transfers for
value: (i) a transfer under a domestic relations order in settlement of marital
property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity.

 

5.4  Lapse of Restrictions.

 

(a)  Restrictions upon Shares of Restricted Stock awarded hereunder shall lapse
at such time or times and criteria as the Committee may determine; provided,
however, that, subject to Section 5.4(d), the restrictions upon such Shares
shall lapse only if the Participant on the date of such lapse is then and has
continuously been an employee of the Corporation or a Subsidiary from the date
the Award was granted.

 

(b)  The Restricted Period applicable to any Shares awarded to a Participant
shall expire in accordance with its terms.  Notwithstanding the foregoing, upon
the occurrence of any Change in Control, every Restricted Period which at that
time is five years or less in duration shall automatically expire.

 

(c)  In the event of termination of Participant’s employment as a result of his
or her death, Retirement or Disability, the Committee, in its absolute
discretion, may determine that the Restricted Period and any other restrictions
upon some or all Shares of Restricted Stock awarded to the Participant shall
thereupon immediately lapse.

 

(d)  The Committee may also decide at any time (whether before or up to sixty
(60) days after the date of the death, Retirement, Disability or termination of
employment of a Participant) in its absolute discretion and on such terms and
conditions as it deems appropriate, to remove or modify the restrictions upon
Shares of Restricted Stock awarded hereunder.

 

5.5  Forfeit of Shares to Corporation.  Subject to Section 5.4(c) and (d), upon
the termination of employment of the Participant, all of such Shares with
respect to which restrictions have not lapsed shall be resold by the Participant
to the Corporation at the same price paid by the Participant for such Shares or
shall be forfeited and automatically transferred to and reacquired by the
Corporation at no cost to the Corporation if no purchase price had been paid for
such Shares.

 

5.6  Treatment of Dividends.  At the time of an Award of Shares of Restricted
Stock, the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Corporation shall be deferred until the earlier to occur of
(i) the lapsing of the restrictions imposed upon such Shares, in which case such
dividends shall be

 

--------------------------------------------------------------------------------


 

paid over to the Participant, or (ii) the forfeiture of such shares under
Section 5.5 hereof, in which case such dividends shall be forfeited to the
Corporation.  In the event of any deferral of dividends, such dividends shall be
held by the Corporation for the account of the Participant until the lapsing of
restrictions upon the shares.  In the event of such deferral, interest shall be
credited on the amount of the account from time to time, at a rate per annum as
the Committee, in its discretion, shall determine.  Payment of deferred
dividends, together with interest accrued thereon as aforesaid, shall be made
upon the earlier to occur of the events specified in (i) and (ii) of the
immediately preceding sentence, in the manner specified therein.

 

SECTION 6 - Exchange of Restricted Stock for Common Stock

 

When the restrictions imposed by Section 5 expire or have been canceled with
respect to one or more shares of Restricted Stock, the Corporation shall notify
the Participant and the Escrow Agent of same.  The Escrow Agent shall then
return the certificate covering the Restricted Shares to the Corporation and
upon receipt of such certificate the Corporation shall deliver to the
Participant (or such Participant’s legal representative, beneficiary or heir) a
certificate for a number of shares of Common Stock, without any legend or
restrictions (except those required by any federal or state securities laws),
equivalent to the number of shares of Restricted Stock for which restrictions
have been cancelled or have expired.  A new certificate covering Restricted
Shares previously awarded to the Participant which remain restricted shall be
issued to the Participant and held by the Escrow Agent and the Agreement, as it
relates to such shares, shall remain in effect.

 

SECTION 7 - Termination and Amendment of the Plan

 

7.1  The Plan shall terminate on December 12, [2005] 2010, and no Award may be
granted thereafter.  The Board may sooner terminate or amend the Plan at any
time, and from time to time; provided, however, that, except as otherwise
provided herein, no amendment shall be effective unless approved by the
shareholders of the Corporation in accordance with applicable law and
regulations at an annual or special meeting held within twelve months before or
after the date of adoption of such amendment, if such amendment will:

 

(a)  increase the number of Shares as to which Awards may be granted under the
Plan;

 

(b)  change the class of persons eligible to participate in the Plan;

 

(c)  extend the maximum period for granting or exercising Restricted Stock
provided herein; or

 

(c)  otherwise materially increase the benefits accruing to employees under the
Plan

 

Except as otherwise provided herein, rights and obligations under any Award
granted before any amendment of the Plan shall not be altered or impaired by
such amendment, except with the consent of the Participant.

 

SECTION 8 - Regulations and Other Approvals; Governing Law

 

8.1  Governing Law.  This Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
New Jersey without giving effect to the choice of law principles thereof, except
to the extent that such law is preempted by federal law.

 

8.2  Other Applicable Laws.  The obligation of the Corporation to sell or
deliver Shares with respect to Awards granted under the Plan shall be subject to
all applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

--------------------------------------------------------------------------------


 

8.3  Rule 16b-3.  The Plan is intended to comply with Rule 16b-3 promulgated
under the Exchange Act and the Committee shall interpret and administer the
provisions of the Plan or any Agreement in a manner consistent therewith.  Any
provisions inconsistent with such Rule shall be inoperative and shall not affect
the validity of the Plan.

 

8.4  Registration of Shares, Etc.  Each Award is subject to the requirement
that, if at any time the Committee determines, in its absolute discretion, that
the listing, registration or qualification of shares issuable pursuant to the
Plan is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of Shares, no
Shares shall be issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions as acceptable to the Committee.

 

8.5  Restrictions on Disposition.  In the event that the disposition of Shares
acquired by a Participant pursuant to the Plan is not covered by a then current
registration statement under the Securities Act of 1933, as amended, and is not
otherwise exempt from such registration, such Shares shall be restricted against
transfer to the extent required by the Securities Act of 1933, as amended, or
regulation thereunder, and the Committee may require any individual receiving
Shares pursuant to the Plan, as a condition precedent to receipt of such Shares,
to represent to the Corporation in writing that the Shares acquired by such
individual are acquired for investment only and not with a view to distribution.

 

SECTION 9 - Miscellaneous

 

9.1  Expenses.  All expenses and costs incurred in connection with the operation
of the Plan shall be borne by the Corporation.

 

9.2  Non-Exclusivity of the Plan.  The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of Shares otherwise than under the Plan.

 

9.3  Withholding of Taxes.  The Corporation shall have the right to deduct from
any distribution of cash to any Participant an amount equal to the federal,
state and local income taxes and other amounts required by law to be withheld
with respect to any Award.  Notwithstanding anything to the contrary contained
herein, if a Participant is entitled to receive Shares pursuant to an Award, the
Corporation shall have the right to require such Participant, prior to the
delivery of such Shares, to pay to the Corporation the amount of any federal,
state or local income taxes and other amounts which the Corporation is required
by law to withhold.

 

--------------------------------------------------------------------------------
